In an action pursuant to Business Corporation Law § 720 to recover damages, inter alia, for alleged self-dealing on the part of the defendant Patrick E. Malloy III, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated October 31, 1994, which dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We find that the Supreme Court properly dismissed the com*394plaint after finding that the plaintiff lacked standing to maintain the action pursuant to Business Corporation Law §720.
The plaintiffs remaining contentions are without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.